SPARLING, Justice,
dissenting.
The majority has chosen to sustain two grounds of error promulgated by the appellant. The first, concerning the sufficiency of the evidence, results in an acquittal of the appellant; the second, concerning the prosecutor’s jury argument, would have, presumably, resulted in a reversal and remand. I dissent from the holding of the majority, and would accordingly affirm.
Appellant asserts, and the majority agrees, that the evidence was insufficient to prove that the appellant knew that he was passing a stolen and forged money order. Though I agree that there must be evidence of knowledge, I cannot agree with the majority’s application of the existing precedent.
The majority cites four cases, but only one, Stuebgen v. State, 547 S.W.2d 29 (Tex.Cr.App.1971)—where there was no evidence of knowledge — was reversed. In Phillips v. State, 488 S.W.2d 97, 100 (Tex.Cr.App.1972), the court held that the evidence was sufficient to prove knowledge when it indicated that the appellant misrepresented himself as payee; that the appellant endorsed the instrument in the cashier’s presence; and that the appellant gave false information about the maker. Although Phillips tells us its evidence is sufficient, Phillips fails to tell us what evidence is insufficient. In Golden v. State, 475 S.W.2d 273, 274 (Tex.Cr.App.1972), the court, acknowledging that the evidence should be viewed in the light most favorable to the jury verdict, held that evidence that the appellant misrepresented the occupation of the maker of the forged instrument was sufficient to support the verdict. Again, Golden tells us what evidence is sufficient, but fails to tell us when the evidence becomes insufficient.
The fourth, and final case cited by the majority is Colburn v. State, 501 S.W.2d 680 (Tex.Cr.App.1973). Although cited by the majority, I believe that Colburn is authority for the proposition that this ground of error should be overruled. The similarities are remarkable. In comparing Colburn and this case, both appellants undisputedly passed a forged instrument. In both cases the appellant, in his true name, was the payee of the instrument. In both cases the appellant using his true driver’s license as identification, endorsed the instrument with his true name in the presence of the person to whom the instrument was passed. In neither case did the appellant attempt to flee. In Colburn, the appellant stated at the time he passed the check that he received the check for “hauling pulpwood,” yet failed to say for whom he hauled pulpwood. In the present case the appellant stated that he “had received the check as payment for work he had done in Mesquite,” yet, as in Colburn, did not say for whom he had done the work. Neither appellant has ever admitted that he knew the maker of the instrument. In both cases there was evidence that a district attorney’s investigator made an extensive investigation to find the maker of the instrument, and on both occasions, found that no such person existed.
A difference between this case and Col-burn is that the appellant in Colburn gave an assurance to the recipient that the check was “good.” I would hold that difference to be insignificant because reason dictates that any person who passes a forged document vouches, by implication, that the instrument is genuine. Another difference is that in the present case the blank money order was stolen, and subsequently forged, only four days before the passing; whereas, there is no history of the forged check in Colburn. This four day time limitation, in my opinion, makes the present case factually stronger for the State than the facts in Colburn. The final difference is, of course, the Court of Criminal Appeals affirmed Colburn, and the majority reverses here.
Aside from the apparent lack of authority for the majority decision, I disagree in principle with their holding. Proof of knowledge and intent are usually — because of their nature — inferred from the totality of *633the facts of the case. For this reason I would walk gingerly in the area of requiring specific admissions by a defendant as a prerequisite to holding the evidence sufficient. I would further ask: To what extent should we require our storekeepers to question persons who are in the process of committing an apparent felony? I would hold it to be unrealistic for the law to require specific questions and answers in order to make the crime complete for appellate purposes.
I further disagree with the majority holding that the prosecutor’s argument was reversible error. The majority relies upon McKenzie v. State, 617 S.W.2d 211 (Tex.Cr.App.1981) which teaches that it is error for a prosecutor, in argument, to comment upon the defendant’s failure to call imaginary witnesses to testify to imaginary information. The facts of McKenzie are much more extreme than the facts of the present case. In McKenzie, an indecency with a child case, the State argued: “... they [the defense] might call a parent up here to say they’d make a little girl available to molest” McKenzie, 617 S.W.2d at 220. Further, McKenzie concedes that “this Court should not hold an argument to be reversible error unless it is in extreme cases where the language complained of is manifestly improper, harmful and prejudicial” McKenzie, 617 S.W.2d at 221. The other case cited by the majority to justify the reversal was Garrett v. State, 632 S.W.2d 350 (Tex.Cr.App.1982) which affirmed the conviction by holding that error, less prejudicial than that found in McKenzie, was harmless. The argument in this case is harmless, as was the argument in Garrett.
Although the present case does not contain inflammatory, hypothetical testimony, as in McKenzie, it may be distinguished from McKenzie and Garrett on other grounds. The prosecutor’s argument in McKenzie and Garrett presumed the existence of a witness, whose existence was not established by evidence. In the present case, it is the State’s theory that Janice Chaffe’s neighbor does not exist. This is implicit in the State’s argument because it is the State’s position that Janice Chaffe does not exist. If Janice Chaffe does not exist, it follows that she could not have a neighbor. Thus, the prosecutor is not inventing a witness as was the prosecutor in McKenzie, but rather commenting on the fact that there were no witnesses to testify. Further, the State had tried unsuccessfully to find a “Janice Chaffe,” and the only clue to her possible identity, was appellant’s statement that he had done work for her. Therefore, it is a fair comment to question why no one was called to establish her identity.
I would hold that the prosecutor’s argument was not error. If however, it were error, certainly the trial judge’s instruction to the jury to disregard the argument would render the error harmless.
In sum, I believe that the majority, in stretching to reverse, has, in both sustained grounds of error, taken a rule of law and extended it to an illogical extreme. I have reviewed all other grounds of error, as well as the two discussed, and would accordingly affirm.